Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Kirk A. Sigmon Registration No.: 76,326 on 01/19/2022.
 
A.	Amend the following claims:
 1. 	(Currently Amended) A method comprising:
	receiving, by a first microservice executable on a computing device, a request that initiates execution of the first microservice and a second microservice;
determining a processing time associated with the second microservice;	
transmitting, by the first microservice, before execution of the first microservice is complete, based on the processing time satisfying a threshold, and in response to receipt of the request, a first message configured to cause the second microservice to cache, before receipt of a second message, data associated with the request; 
transmitting, by the first microservice, after execution of the first microservice, and after the second microservice caches the data, the second message to the second microservice to process the request; and
transmitting, by the first microservice, a response based on a third message from the second microservice.



3. 	(Original) The method of claim 1, wherein the first message comprises an indication of an account associated with a service, and wherein the first message is further configured to cause the second microservice to use the indication of the account to retrieve, from the service and before receipt of the second message, account data associated with the account.

4.	(Original) The method of claim 1, wherein transmitting the first message is based on an operating status of the second microservice.

5.	(Original) The method of claim 1, wherein the first microservice and the second microservice are configured to periodically retrieve messages from a database, wherein the database is configured to receive and store the first message.

6.	(Cancelled)  

7.	(Cancelled)  

8. 	(Currently Amended) A method comprising:
	receiving, by a first microservice executable on a computing device, a request that initiates execution of the first microservice and a second microservice;
determining a processing time associated with the second microservice	
transmitting, by the first microservice, before execution of the first microservice is complete, based on the processing time satisfying a threshold, and in response to receipt of the request, a first message comprising authentication data and configured to cause the second microservice to initiate, before receipt of a second message, authentication of a user with use of the authentication data; 
transmitting, by the first microservice, after execution of the first microservice, and after the second microservice initiates the authentication of the user, the second message to the second microservice to process the request; and
transmitting, by the first microservice, a response based on a third message from the second microservice.

9. 	(Original) The method of claim 8, wherein the first message is further configured to cause the second microservice to cache data associated with the request.

10. 	(Original) The method of claim 8, wherein the first message comprises an indication of an account associated with a service, and wherein the first message is further configured to cause the second microservice to use the indication of the account to retrieve, from the service and before receipt of the second message, account data associated with the account.

11.	(Original) The method of claim 8, wherein transmitting the first message is based on an operating status of the second microservice.

12.	(Original) The method of claim 8, wherein the first microservice and the second microservice are configured to periodically retrieve messages from a database, wherein the database is configured to receive and store the first message.

13.	(Cancelled)  

14.	(Cancelled)  

15. 	(Currently Amended) A method comprising:
	receiving, by a first microservice executable on a computing device, a request that initiates execution of the first microservice and a second microservice;
determining a processing time associated with the second microservice;	
transmitting, by the first microservice, before execution of the first microservice is complete, based on the processing time satisfying a threshold, and in response to receipt of the request, a first message configured to cause the second microservice to perform, before receipt of a second message, at least one action independent of the second message; and
transmitting, by the first microservice, after execution of the first microservice, and after the second microservice performs the at least one action, the second message to the second microservice to process the request; and
transmitting, by the first microservice, a response based on a third message from the second microservice.

16. 	(Original) The method of claim 15, wherein the at least one action comprises caching data associated with the request.

17. 	(Original) The method of claim 15, wherein the first message comprises authentication data, and wherein the at least one action comprises authentication of a user with use of the authentication data.

18.	(Original) The method of claim 15, wherein transmitting the first message is based on an operating status of the second microservice.

19.	(Original) The method of claim 15, wherein the first microservice and the second microservice are configured to periodically retrieve messages from a database, wherein the database is configured to receive and store the first message.

20.	(Cancelled)  


 


B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 15, the prior art as taught by  Singh (US 10387426 B2) in view of Zombek(US 20010032232 A1) do not teach on render obvious the limitations recited in claims 1, 8, 15 , when taken in the context of the claims as determining a processing time associated with the second microservice; transmitting, by the first microservice, before execution of the first microservice is complete, based on the processing time satisfying a threshold, and in response to receipt of the request, a first message configured to cause the second microservice to cache/ authentication data , before receipt of a second message, data associated with the request; transmitting, by the first microservice, after execution of the first microservice, and after the second microservice caches the data, the second message to the second microservice to process the request; and transmitting, by the first microservice, a response based on a third message from the second microservice as recited in the independent claims 1, 8, 15 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 15. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194